Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (US 2016/0225192 A1, hereinafter “JONES”), in view of Johnson et al. (US 2009/0302219 A1, hereinafter “Johnson”).
Regarding claim 1, JONES discloses Medical imaging equipment (JONES, Abstract) comprising: a medical equipment (Fig. 14, medical system with display 100), a controller (Fig. 13, i.e. computer system 820 including controller with positioning sensor and navigation 800), and a head-mounted display (Fig. 14, HMD in system 100), wherein: the medical equipment is configured to investigate (Fig. 14, sensors and HMD) a body portion (Fig. 14, i.e. tool with marker) and output (i.e. images to the computer and to the HMD) a first image signal (Fig. 13, i.e. images of Hp) corresponding to the body portion (as cited above), wherein the head-mounted display has a direction line (as cited below, i.e. view direction of the user’s eyes, by align the user’s eye with an object), the controller is coupled to the medical equipment to receive the first image signal (para. 46, computer aligns user line of sight and provides video/images), and when the head-mounted display faces the body portion (as cited below, i.e. HMD 600 align with the site of the surgical area), the display image and the body portion are located along to the direction line (para. 48).
Although JONES discloses scaling the images when display, it is noted that JONES is silent about converts the first resolution of the first image signal into a second resolution of a second image signal; and the head-mounted display is coupled to the controller to display a display image of the second image signal having the second resolution, wherein the head-mounted display has a direction line as claimed.
However, JOHNSON discloses converts wherein the first image signal has a first resolution (para. 44, i.e. sensor images are matched to the display, where the lower resolution is scale u by interpolated to fill the camera display, while the higher resolution is scaled to match the display); and the head-mounted display is coupled to the controller to display a display image of the second image signal having the second resolution. the first resolution of the first image signal into a second resolution of a second image signal (JOHNSON, para. 44); 
Both JONES and JOHNSON teach systems with imaging adaptation between cameras and displays, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JONES disclosure, using a scale to match the resolution between the imagers and displays, as taught by JOHNSON.  Such inclusion would have increased the usefulness of the system by relating the features in the cameras with different resolutions so that the images are matched and not affected by mismatch in resolutions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the controller further comprises: a scaler board controller (JOHNSON, as cited above, the scaling action is controlled by a computerized device) adapted to receive the first image signal, convert the first resolution into the second resolution (as cited above), and output the second image signal having the second resolution (as cited above, i.e. second resolution); and a power supply module coupled to the head-mounted display and adapted to supply power to the head-mounted display (JONES, Fig. 9, power provided to the HMD apparatus).

Regarding claim 3, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the controller and the head-mounted display are integral (JONES, Fig. 1, para. 27).

Regarding claim 4, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the head-mounted display further comprises augmented reality glasses and an optical engine (JONES, Fig. 1, para. 27), wherein the second image signal is received by the optical engine and is imaged on the augmented reality glasses (JONES, claim 1).

Regarding claim 5, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 4, wherein a transmittance of lenses of the augmented reality glasses is between 60% and 90% (JONES, para. 26, glass typically has a transmittance about and below 90%, addition of display will drop the transmittance).

Regarding claim 6, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 4, wherein the head-mounted display further comprises a processor adapted to receive the second image signal and generate a drive signal to drive the optical engine (JONES, Fig. 9, i.e. video capture card and processor).


Regarding claim 8, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 4, further comprising a detachable goggles (glass, e.g., google, detachable to the HMD system) disposed on the head-mounted display (JONES, Fig. 12, i.e. glass or goggles).

Regarding claim 9, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the medical equipment further comprises: an operational tool configured to investigate the body portion (JONES, Fig. 14, tools with tracking marker); an image capturing device disposed on a front end of the operational tool to capture and output the first image signal (JONES, Fig. 14, image generator); and a console having a display, receiving and displaying the first image signal, and transmitting the first image signal to the controller (JONES, Fig. 13, display and transmitting image signal to the controller).

Regarding claim 11, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the medical equipment outputs the first image signal, and at least one of receiving the first image signal by the controller and receiving the second image signal by the head-mounted display is performed through wireless transmission or wired transmission (JONES, para. 43, wireless or wired network for connecting devices and communicating images).

Regarding claim 12, JONES/JOHNSON, for the same motivation of combination, discloses a medical imaging method adapted for a head-mounted display, medical equipment, and a controller coupled to the head-mounted display and the medical equipment, wherein the medical imaging method comprises: 25 investigating a body portion and outputting a first image signal corresponding to the body portion by the medical equipment, wherein the first image signal has a first resolution; receiving the first image signal and converting the first resolution of the first image signal into a second resolution of a second image signal by the controller; and displaying a display image of the second image signal having the second resolution by the head-mounted display, wherein the head-mounted display has a direction line, and when the head-mounted display faces the body portion, the display image and the body portion are located along to the direction line (see rejection of claim 1).

Regarding claim 13, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 12, wherein the step of receiving the first image signal and converting the first resolution of the first image signal into the second image signal having the second resolution by the controller further comprises: receiving the first image signal, converting the first resolution into the second resolution, and outputting the second image signal having the second resolution by a scaler board controller (see the scaler citation above).

Regarding claim 14, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 12, further comprising: receiving the second image signal and imaging the second image signal on augmented reality glasses by an optical engine (see AI citation above).

Regarding claim 15, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 14, wherein a transmittance of lenses of the augmented reality glasses is between 60% and 90% (see Transmittance citation above).

Regarding claim 16, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 14, further comprising: receiving the second image signal and generating a drive signal to drive the optical engine by a processor (see citation above, e.g., JONES, Fig. 14, images and HMD).

Regarding claim 17, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 14, further comprising: disposing detachable goggles on the head-mounted display (see the goggle citation).

Regarding claim 18, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 12, further comprising: investigating the body portion by an operational tool; 25 capturing and outputting the first image signal by an image capturing device; and receiving the first image signal, displaying the first image signal on a display of a console, and transmitting the first image signal to the controller by the console (see the tool citation above).

Regarding claim 19, JONES/JOHNSON, for the same motivation of combination further discloses the medical imaging method according to claim 12, wherein the medical equipment outputs the first image signal, and at least one of receiving the first image signal by the controller and receiving the second image signal by the head-mounted display is performed through wireless transmission or wired transmission (see wireless citation above).

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (US 2016/0225192 A1, hereinafter “JONES”), in view of Johnson et al. (US 2009/0302219 A1, hereinafter “Johnson”), further in view of HEGYI (US 20210227200 A1 hereinafter “HEGYI”).
	Regarding claim 7, JONES/JOHNSON discloses medical imaging equipment according to claim 4.
	It is noted that JONES/JOHNSON is silent about wherein the optical engine further comprises a light source and a light valve as claimed. 
However, HEGYI discloses wherein the optical engine further comprises a light source and a light valve (HEGYI, para. 165).
Both JONES/JOHNSON in combination and HEGYI teach systems with imaging adaptation between cameras and displays, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JONES disclosure, adjustable the fit of a system is, the less it has to be customized to the user, as taught by JOHNSON.  Such inclusion would have increased the usefulness of the system by relating the features in the cameras with different resolutions so that the images are matched and not affected by mismatch in resolutions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 11, JONES/JOHNSON/HEGYI, for the same motivation of combination further discloses the medical imaging equipment according to claim 1, wherein the controller further comprises a clipping part to fix the controller on a user (HEGYI, Para. 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210137632 A1	VIDEO BASED MICROSCOPE ADJUSTMENT
US 20200360097 A1	MASTER/SLAVE REGISTRATION AND CONTROL FOR TELEOPERATION
US 20190149809 A1	METHOD, SYSTEM AND RECORDING MEDIUM FOR ADAPTIVE INTERLEAVED IMAGE WARPING
US 20180256272 A1	SURGICAL CONTROL APPARATUS, SURGICAL CONTROL METHOD, AND PROGRAM
US 20180092706 A1	IMMERSIVE THREE-DIMENSIONAL DISPLAY FOR ROBOTIC SURGERY
US 20170323475 A1	SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR RENDERING AT VARIABLE SAMPLING RATES USING PROJECTIVE GEOMETRIC DISTORTION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK F HUANG/              Primary Examiner, Art Unit 2485